DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In this case, neither the drawings nor the specification explain the follower as recited in claims 12 and 13.  For the purposes of this action, the follower member will be interpreted as the portion of the control surface that contacts the seal.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 (and therefore all claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The preamble for claim 1 recites “a seal for use in a wing comprising a fixed aerofoil, a resilient seal plate fixed to the aerofoil, a control surface moveable relative to the aerofoil and a seal arranged to seal between the seal plate and the control surface, the seal comprising:”  It is unclear if the components other than the seal (the wing, the seal plate, the control surface, etc.) are intended to be positively recited, or if (as stated) the seal is merely capable of being used with these other components.  This similarly applies to claim 11, wherein it is unclear if the wing comprises all of the previously mentioned components, or merely the seal.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 10, line 1 states “the first and second regions impart…”  It is unclear how an action can limit an apparatus claim.  This should be rephrased as -- the first and second regions are configured to impart…---

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kordel US 7,611,099.
Regarding claim 1, Kordel discloses a seal for use in a wing comprising a fixed aerofoil 105, a resilient seal plate 358 fixed to the aerofoil, a control surface 114 moveable relative to the aerofoil and a seal 348 arranged to seal between the seal plate and the control surface, the seal comprising: 
a first seal portion configured to provide a seal between a free edge of the seal plate and an edge of the control surface and further configured to transmit a first bending moment from the control surface to the seal plate in a first position (as shown in Kordel figure 3A) of the control surface relative to the aerofoil; and 
a second seal portion configured to provide a seal between the free edge of the seal plate and the edge of the control surface and further configured to transmit a second bending moment from the control surface to the seal plate in a second position (as shown in Kordel figure 3B) of the control surface relative to the aerofoil, wherein the first and second seal portions are relatively configured such that the second bending moment is substantially greater than the first bending moment.

    PNG
    media_image1.png
    374
    600
    media_image1.png
    Greyscale

Figure 1- Kordel Figure 3A

    PNG
    media_image2.png
    504
    839
    media_image2.png
    Greyscale

Figure 2- Kordel Figure 3B
Please note that the designations of the first and second seal portions are arbitrary, and can be interpreted as wherever the wing makes contact in each respective position.
Regarding claim 2, Kordel teaches the invention as claimed as detailed above with respect to claim 1.  Kordel also teaches that the first and second seal portions are 
Regarding claim 3, Kordel teaches the invention as claimed as detailed above with respect to claim 1.  Kordel also teaches that the second seal portion is arranged such that the second bending moment maintains the free edge of the seal plate 358 towards the edge of the control surface 114 when the control surface is in the second position.
Regarding claim 4, Kordel teaches the invention as claimed as detailed above with respect to claim 1.  Kordel also teaches that the second seal portion is arranged such that the second bending moment bends the seal plate so as to substantially aerodynamically conform to the control surface.
Regarding claim 5, Kordel teaches the invention as claimed as detailed above with respect to claim 1.  Kordel also teaches that the seal 348 is positioned between the trailing edge of the seal plate 358 and the leading edge of the control surface 114.
Regarding claim 6, Kordel teaches the invention as claimed as detailed above with respect to claim 1.  Kordel also teaches that the first seal portion is arranged to substantially conform to the abutting portion of the edge of the control surface 114 and the second seal portion provides a cam arranged to capture the edge of the control surface and bend the seal plate in the direction of the second position of the control surface.  Note that any portion of the seal can be considered a cam.
Regarding claim 7, Kordel teaches the invention as claimed as detailed above with respect to claim 1.  Kordel also teaches that the seal 348 comprises a transition portion between the first and second seal portions arranged to sealingly engage with the edge of the control surface 114 between the first and second positions of the control 
Regarding claim 11, Kordel teaches the invention as claimed as detailed above with respect to claim 1.  Kordel also teaches a wing comprising a seal according claim 1.
Regarding claim 12, Kordel teaches the invention as claimed as detailed above with respect to claim 11.  Kordel also teaches that the edge of the control surface abutting the seal comprises a follower member arranged to conform to the seal in at least the first position of the control surface.
Regarding claim 13, Kordel teaches the invention as claimed as detailed above with respect to claim 12.  Kordel also teaches that a follower member is integrally formed with at least part of the control surface.
Regarding claim 14, Kordel teaches the invention as claimed as detailed above with respect to claim 11.  Kordel also teaches that the seal is integrally formed with the seal plate, as they are connected.
Regarding claim 15, Kordel teaches the invention as claimed as detailed above with respect to claim 11.  Kordel also teaches that the control surface 114 is a spoiler (column 3, lines 6-12).
Regarding claim 16, Kordel teaches the invention as claimed as detailed above with respect to claim 11.  Kordel also teaches that the control surface 114 is a droopable spoiler and the first position represents a cruise configuration for the wing and the second position represents high lift configuration for the wing (column 3, lines 23-42).
Claims 1-7, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson US 7,051,982.
Regarding claim 1, Johnson discloses a seal for use in a wing comprising a fixed aerofoil 14, a resilient seal plate 26 fixed to the aerofoil, a control surface 10 moveable 32 arranged to seal between the seal plate and the control surface, the seal comprising: 
a first seal portion configured to provide a seal between a free edge of the seal plate and an edge of the control surface and further configured to transmit a first bending moment from the control surface to the seal plate in a first position (as shown in Johnson figure 1 in solid lines) of the control surface relative to the aerofoil; and 
a second seal portion configured to provide a seal between the free edge of the seal plate and the edge of the control surface and further configured to transmit a second bending moment from the control surface to the seal plate in a second position (as shown in Johnson figure 1 in dotted lines) of the control surface relative to the aerofoil, wherein the first and second seal portions are relatively configured such that the second bending moment is substantially greater than the first bending moment.
Please note that the designations of the first and second seal portions are arbitrary, and can be interpreted as wherever the wing makes contact in each respective position.

    PNG
    media_image3.png
    286
    600
    media_image3.png
    Greyscale

Figure 3- Johnson Figure 1
Regarding claim 2, Johnson teaches the invention as claimed as detailed above with respect to claim 1.  Johnson also teaches that the first and second seal portions are arranged such that the first and second bending moments provide sealing engagement between the seal plate and the edge of the control surface (as the seal is maintained in both positions).
Regarding claim 3, Johnson teaches the invention as claimed as detailed above with respect to claim 1.  Johnson also teaches that the second seal portion is arranged such that the second bending moment maintains the free edge of the seal plate 26 towards the edge of the control surface 10 when the control surface is in the second position.
Regarding claim 4, Johnson teaches the invention as claimed as detailed above with respect to claim 1.  Johnson also teaches that the second seal portion is arranged such that the second bending moment bends the seal plate so as to substantially aerodynamically conform to the control surface.
Regarding claim 5, Johnson teaches the invention as claimed as detailed above with respect to claim 1.  Johnson also teaches that the seal 32 is positioned between the trailing edge of the seal plate 26 and the leading edge of the control surface 10.
Regarding claim 6, Johnson teaches the invention as claimed as detailed above with respect to claim 1.  Johnson also teaches that the first seal portion is arranged to substantially conform to the abutting portion of the edge of the control surface 10 and the second seal portion provides a cam arranged to capture the edge of the control surface and bend the seal plate in the direction of the second position of the control surface.  Note that any portion of the seal can be considered a cam.
Regarding claim 7, Johnson teaches the invention as claimed as detailed above with respect to claim 1.  Johnson also teaches that the seal 32 comprises a transition portion between the first and second seal portions arranged to sealingly engage with the edge of the control surface 10 between the first and second positions of the control surface.  Note that just as the first and second seal portions are arbitrary, so is the transition portion.
Regarding claim 11, Johnson teaches the invention as claimed as detailed above with respect to claim 1.  Johnson also teaches a wing comprising a seal according claim 1.
Regarding claim 12, Johnson teaches the invention as claimed as detailed above with respect to claim 11.  Johnson also teaches that the edge of the control surface abutting the seal comprises a follower member arranged to conform to the seal in at least the first position of the control surface.
Regarding claim 13, Johnson teaches the invention as claimed as detailed above with respect to claim 12.  Johnson also teaches that a follower member is integrally formed with at least part of the control surface.
Regarding claim 14, Johnson teaches the invention as claimed as detailed above with respect to claim 11.  Johnson also teaches that the seal is integrally formed with the seal plate, as they are connected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kordel US 7,611,099.
Regarding claim 8, Kordel teaches the invention as claimed as detailed above with respect to claim 7.  Kordel does not teach that the transition portion is concave with respect to the edge of the control surface, however it would have been an obvious matter of design choice to make the different portions of the seal of whatever form or shape was desired or expedient in order to obtain the desired seal contact or manufacturability. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claims 9 and 10, Kordel teaches the invention as claimed as detailed above with respect to claim 1.  Kordel does not teach that the second portion comprises a first and second regions spaced spanwise, the first region being formed so as to impart a greater bending moment on the seal plate than the second region, in which the first and second regions each impart their respective bending moments on the same seal In re Dailey et al., 149 USPQ 47.  As such, certain regions would impart different bending moments on the same plate.
Regarding claim 14, Kordel teaches the invention as claimed as detailed above with respect to claim 11.  In an alternate interpretation, Kordel does not teach that the seal is integrally formed with the seal plate, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the seal and plate as one unit in order to reduce complexity or part count, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claims 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 7,051,982.
Regarding claim 8, Johnson teaches the invention as claimed as detailed above with respect to claim 7.  Johnson does not teach that the transition portion is concave with respect to the edge of the control surface, however it would have been an obvious matter of design choice to make the different portions of the seal of whatever form or shape was desired or expedient in order to obtain the desired seal contact or manufacturability. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claims 9 and 10, Johnson teaches the invention as claimed as detailed above with respect to claim 1.  Johnson does not teach that the second portion In re Dailey et al., 149 USPQ 47.  As such, certain regions would impart different bending moments on the same plate.
Regarding claim 14, Johnson teaches the invention as claimed as detailed above with respect to claim 11.  In an alternate interpretation, Johnson does not teach that the seal is integrally formed with the seal plate, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the seal and plate as one unit in order to reduce complexity or part count, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claims 15 and 16, Johnson teaches the invention as claimed as detailed above with respect to claim 11.  Johnson does not teach that the control surface is a spoiler or droopable spoiler and the first position represents a cruise configuration for the wing and the second position represents high lift configuration for the wing, however examiner is taking official notice such spoiler configurations are well-known in the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the seal as taught by Johnson on a droopable spoiler in more precisely control airflow on all control surfaces.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kordel US 7,611,099 or Johnson US 7,051,982 in view of Martin Hernandez US 2006/0249627.
Regarding claims 9 and 10, Kordel or Johnson teaches the invention as claimed as detailed above with respect to claim 1.  In this interpretation, Neither Kordel nor Johnson teach that the second portion comprises a first and second regions spaced spanwise, the first region being formed so as to impart a greater bending moment on the seal plate than the second region, in which the first and second regions each impart their respective bending moments on the same seal plate.  
Martin Hernandez teaches a seal for use in a wing comprising a fixed aerofoil 2, a resilient seal plate 7 fixed to the aerofoil, a control surface 12 moveable relative to the aerofoil and a seal 9 arranged to seal between the seal plate and the control surface, the seal comprising first 1h and second 1 regions spaced spanwise, the first region being formed so as to impart a greater bending moment on the seal plate than the second region, in which the first and second regions each impart their respective bending moments on the same seal plate.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the seal as taught by Kordel or Johnson with different thicknesses in the spanwise direction as taught by Martin Hernandez in order to obtain the desired level of sealing or minimize direct contact with the control surface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,480,653. Although the claims at issue are not identical, they are not patentably distinct from each other because all recited limitations are . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARC BURGESS/Primary Examiner, Art Unit 3642